ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Virginian-32, Inc.                           )      ASBCA No. 61156
                                             )
Under Contract No. W56PFY-16-P-0126          )

APPEARANCES FOR THE APPELLANT:                      G. Brent Connor, Esq.
                                                    Joseph R. Berger, Esq.
                                                    Thomas 0. Mason, Esq.
                                                     Thompson Hine LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Adam Kama, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 22 February 2018




                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61156, Appeal ofVirginian-32, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals